Citation Nr: 0122250	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  99-21 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of heart bypass surgery (originally claimed as 
heart disease). 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension. 

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

4.  Entitlement to an increased (compensable) evaluation for 
degenerative arthritis of the lumbar spine (claimed as a back 
condition). 

5.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids. 

6.  Entitlement to an increased (compensable) evaluation for 
skin rash. 





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1965 to March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board notes that the veteran has raised the issue of 
entitlement to service connection for depression.  The Board 
further notes that the veteran's service medical records 
appear to indicate that he was diagnosed with dysthymia and 
depression during service.  The Board refers this issue to 
the veteran for appropriate action.

In addition, the Board notes that, according to a May 2001 
written statement, the veteran submitted additional evidence 
and waived RO consideration of it pursuant to 38 C.F.R. 
§ 20.1304 (2000).


FINDINGS OF FACT

1.  In the last unappealed decision, dated in January 1991, 
the RO denied the veteran's claims of entitlement to service 
connection for heart disease to include hypertension on the 
basis that the veteran's service medical records were 
negative for these disorders, and there was no competent 
nexus evidence linking any heart disease or hypertension 
diagnosed after the veteran's discharge from service to the 
veteran's service, either on a direct or presumptive basis; 
it appears that the RO denied these issues on the merits.

2.  The evidence received since the RO's January 1991 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claims for heart 
disease to include hypertension.


CONCLUSIONS OF LAW

1.  The RO's January 1991 decision is final.  38 U.S.C.A. 
5108, 7104, 7105 (West 1991).

2.  The evidence received since the January 1991 RO decision 
is new and material, and the veteran's claims of entitlement 
to service connection for heart disease to include 
hypertension are reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noteworthy that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Here, given the 
determination below, the veteran is not prejudiced by the 
Board considering the appeal without first remanding the case 
to the RO for initial consideration in light of VCAA.  

In light of the VCAA, the Secretary of VA (Secretary) 
recently amended 38 C.F.R. § 3.156(a), which went into effect 
on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  Therefore, these changes 
do not apply to the present case.

Once a Board or a RO decision becomes final under 38 U.S.C.A. 
§§ 7104(b) or 7105(c) (West 1991), "the Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In the last final decision of record in January 1991, the RO 
denied the veteran's claim of entitlement to service 
connection for heart disease and hypertension because there 
was no evidence of either during service.  The veteran failed 
to timely file an appeal.  Accordingly, that decision was 
final.  

In July 1997, the veteran submitted a claim to reopen the 
issue of service connection for post operative heart bypass 
surgery and hypertension.  The RO denied the veteran's claim, 
noting the previous January 1991 RO decision and finding that 
the subsequent evidence submitted did not provide a nexus 
between his current post operative heart bypass and 
hypertension and military service.  The veteran perfected an 
appeal of this decision.

To reopen a claim, new and material evidence must be 
presented or secured since the time that the claim was 
finally disallowed on any basis.  Evidence presented since 
the last final disallowance need not be probative of all 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a claim reopened under 
38 U.S.C.A. § 5108.  

The Board has considered the evidence submitted or obtained 
since the most recent final denial of the claim in January 
1991, and finds it to be new and material and sufficient to 
reopen because it includes new evidence that appears to link 
the veteran's post operative heart bypass and hypertension to 
symptoms the veteran exhibited while on active duty.  First, 
the veteran's service medical records indicate that the 
veteran complained of chest pains during service and was 
diagnosed with a functional heart murmur.  In addition, 
according to an April 1983 treadmill exercise stress test 
report, the veteran was diagnosed with "no evidence of 
significant cardiac ischemia".  The Board finds this 
statement ambiguous.  In other words, in light of the 
veteran's service medical records, when read in the light 
most favorable to the veteran, "no evidence of significant 
cardiac ischemia" appears to indicate that cardiac ischemia 
was present, but was not considered "significant".   
Furthermore, according to a November 1984 service examination 
report, the physician noted that the veteran's heart was 
"abnormal".  

Second, the veteran testified before the undersigned in May 
2001 that he received treatment for his heart and 
hypertension immediately after his discharge from service.  
Although the veteran is not competent to render medical 
opinions, he is competent as a lay person to state that he 
was treated for heart trouble and hypertension during and 
after service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When considered alone, the veteran's 
testimony would not necessarily be considered new and 
material; however, in light of the entire evidence of record 
(which indicates that during the last several years of the 
veteran's 20-year tour of duty he complained of chest pain 
and was diagnosed with a functional heart murmur, along with 
evidence that he was treated for hypertension in 1987 and 
underwent bypass surgery in the 1990s) the Board finds that 
the evidence submitted after the January 1991 final RO 
decision is new and material.

Having reopened the claim, the Board must first consider 
whether the case, along with the evidence submitted directly 
to the Board, should be remanded to the RO for its 
consideration or whether the Board may adjudicate the claim 
on its merits. The Board will address these issues further in 
the REMAND section of this action.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a heart disease and 
hypertension, the claims are reopened.



REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001); see also 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.3269a)).  The VCAA redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  The Act 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim. 
See VCAA, 38 U.S.C. § 5103A.  Therefore, for this and the 
following reasons, a remand is required with respect to the 
issues on appeal.

The Board finds the medical evidence of record with respect 
to veteran's claims inadequate for the following reasons.  
The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board is not competent to render medical determinations that 
are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

For example, with respect to the veteran's claim for 
entitlement to service connection for post operative heart 
bypass surgery and for hypertension, the Board finds that a 
nexus opinion is necessary in order to determine whether the 
treatment described in the veteran's service medical records, 
as discussed above, is related to his current heart disease 
and hypertension.

Furthermore, in the most recent VA psychiatric examination 
report in July 1998, the examiner determined that the veteran 
did not have PTSD.  Subsequent VA outpatient clinic records 
indicate, however, that the veteran has been diagnosed with 
PTSD.  Therefore, the Board finds that another VA psychiatric 
examination is necessary in order to clarify whether the 
veteran currently has a psychiatric disorder, to include 
PTSD.  In addition, if it is determined that the veteran has 
PTSD, then further stressor development will be required 
before addressing this issue on appeal.

Moreover, the veteran contends that compensable ratings are 
warranted for his service-connected low back disorder, 
hemorrhoids, and skin rash.  The Board notes that there are 
no recent examination reports of record with respect to these 
disorders.  The veteran also essentially testified before the 
undersigned in May 2001 that these service-connected 
disorders had increased in severity.  Therefore, the Board 
finds that it is necessary to provide the veteran a VA 
examination to evaluate the current severity of his service-
connected disorders since he has indicated that they have 
worsened.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 
(1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
("where the record does not adequately reveal the current 
state of the claimant's disability ..., the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination").  

In addition, with respect to the veteran's low back disorder, 
a remand is required for another examination that addresses 
the criteria listed in 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
4.71a, Diagnostic Codes 5292, 5293 and 5295 (2000).  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In other 
words, consideration must be given to the criteria discussed 
in DeLuca, 8 Vet. App. 202, and VA is required to obtain 
adequate and competent evidence that will permit an informed 
assessment of whether greater limitation of motion or 
additional functional loss is likely to arise on use or 
during flare-ups.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
that have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, the RO should so inform the 
veteran and his representative, and 
request them to provide a copy of such 
records.

3.  The veteran should be scheduled for a 
VA cardiovascular examination.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically answer the following 
questions:

a.  Provide diagnoses of all 
cardiovascular disorders the veteran 
currently has.

b.  Regarding all diagnosed 
cardiovascular disorders in 
question, state a medical opinion as 
to the time of initial onset of the 
disorder.

c.  Did the veteran's heart disease, 
which resulted in post-service 
bypass surgery, and/or hypertension 
develop during service? (In 
answering this question, the 
examiner should comment on all 
findings in the service medical 
records, including the various 
diagnoses of heart murmur and chest 
pain including the April 1983 
finding of no "significant" cardiac 
ischemia found).

4. The RO should contact the National 
Personnel Records Center (NPRC) and 
request that NPRC search its records for 
any service medical records and personnel 
records, to include DD Form 214s spanning 
his entire time in service, and provide 
any such records found.  The RO should 
document its efforts to obtain records 
from the NPRC, and attach to the claims 
file any responses received in regards 
thereto.  The RO should also specifically 
identify the dates that the veteran 
served in the Republic of Vietnam during 
the Vietnam War.  The RO should make a 
determination as to whether the veteran 
engaged in combat

5.  The RO should request the veteran to 
provide additional information concerning 
the specific circumstances of his alleged 
service stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, and units of assignment.  With 
this information, to include the 
stressors described by the veteran in his 
May 2001 testimony, the RO should review 
the file and prepare a summary of the 
veteran's alleged stressors.  This 
summary must be prepared whether or not 
the veteran provides an additional 
statement, as requested above.  This 
summary and a copy of the veteran's 
stressor statements, DD 214s and other 
service personnel records should be sent 
to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150.  The 
USASCRUR should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCRUR should also be 
requested to furnish the unit history for 
each unit the veteran was assigned to 
while in service for each period during 
which a stressor is alleged to have 
occurred

6.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the nature and extent of any 
current psychiatric disorders.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
With respect to the veteran's claimed 
PTSD, a diagnosis of PTSD under DSM IV 
criteria should be made or ruled out.  
The RO should specify for the examiner 
any stressors verified after development.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  The 
examiner should also determine if the 
veteran currently experiences depression 
and if so, whether it is related to 
service.  The examiner should review the 
service medical records that reveal 
various diagnoses of dysthymia and 
depression.

7.  The RO should also arrange for a VA 
examination(s) with respect to his 
increased rating claims.  The rationale 
for all opinions expressed should be 
explained by the examiner(s).  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner(s) 
for proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  The examination report must be 
typed.  Due written notice of the time 
and place of the examination should be 
given to the veteran, and a copy of the 
notification letter should be made a part 
of the claims folder.

a)  With respect to the veteran's 
service-connected low back disorder, 
the examiner should note:

? range of motion measurements 
for the lumbar spine in all 
planes and should state what 
is considered normal range 
of motion.

? whether there is any pain, 
weakened movement, excess 
fatigability or 
incoordination on movement 
should be noted, and whether 
there is likely to be 
additional range of motion 
loss due to any of the 
following should be 
addressed: (1) pain on use, 
including during flare-ups; 
(2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.

? The examiner should also 
describe whether pain 
significantly limits 
functional ability during 
flare-ups or when the lumbar 
spine is used repeatedly.  
All limitation of function 
must be identified.  If 
there is no pain, no 
limitation of motion and/or 
no limitation of function, 
such facts must be noted in 
the report.  38 C.F.R. §§ 
4.40, 4.45, 4.59.

? The examiner should also 
identify any involved 
neurologic pathology.  
38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Any 
indications that the 
veteran's complaints of pain 
or other symptomatology are 
not in accord with physical 
findings on examination 
should be directly addressed 
and discussed in the 
examination report.

b)  Thereafter, the veteran should 
be afforded a VA examination to 
ascertain the nature and severity of 
his service-connected skin rash.  
The claims folder must be reviewed 
by the examiner prior to conducting 
the examination and the examiner 
should specifically note that the 
file has been reviewed.  The 
examiner should describe any 
exfoliation, exudation, ulceration, 
crusting or objective evidence of 
itching, and describe the degree of 
any disfigurement due to the skin 
disorder.  The examiner should 
describe all areas of the body 
affected by the service-connected 
skin disorder.  The examiner must 
provide color photographs of the 
affected areas.  A complete 
rationale for any opinion expressed 
must be provided.

c)  The veteran should be afforded 
the appropriate VA examination for 
the evaluation of his service-
connected hemorrhoids.  All 
indicated tests and studies should 
be performed as deemed necessary by 
the examiner.  The claims folder 
must be made available to the 
examiner for review prior to the 
examination. The examiner is asked 
to provide a detailed description of 
the veteran's hemorrhoids, as well 
as findings as to frequency of 
recurrences, the 
presence/persistence of bleeding, if 
any, that is related to the 
hemorrhoids, and the existence of 
fissures or secondary anemia.

The examiner(s) must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, such 
testing or examination is to be 
accomplished.

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied.

9.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the VCAA.

10.  The RO should then adjudicate the 
veteran's claims for service connection 
for residuals of heart bypass surgery, 
hypertension, and PTSD, as well as 
entitlement to a compensable rating for a 
low back disorder, skin rash, and 
hemorrhoids.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction the RO should issue a 
supplemental statement of the case.  The 
veteran and his representative should be 
provided an opportunity to respond.

11.  With regard to the instructions set 
forth above, the veteran is advised of 
his obligation to cooperate by providing 
the requested information to the extent 
possible and by reporting for any 
scheduled examination.  The veteran is 
further advised that his failure to 
cooperate could result in adverse action 
pursuant to 38 C.F.R. 3.158, 3.655 
(2000).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



